                 Case 19-23952-LMI         Doc 37     Filed 12/29/20      Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

In re:                                                      Case No. 19-23952-LMI
         Irene Ortiz

                       Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Nancy K. Neidich, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/17/2019.

         2) The plan was confirmed on 01/07/2020.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2020.

         5) The case was dismissed on 12/08/2020.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $162,806.04.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
                Case 19-23952-LMI               Doc 37      Filed 12/29/20          Page 2 of 3




Receipts:

        Total paid by or on behalf of the debtor                    $5,662.30
        Less amount refunded to debtor                                  $0.00

NET RECEIPTS:                                                                                          $5,662.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $3,725.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $373.76
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,098.76

Attorney fees paid and disclosed by debtor:                       $925.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal      Int.
Name                                    Class     Scheduled      Asserted         Allowed        Paid         Paid
Acima Credit                        Unsecured              NA            NA              NA            0.00       0.00
Acima Credit                        Unsecured              NA            NA              NA            0.00       0.00
AT & T Uverse                       Unsecured             1.00           NA              NA            0.00       0.00
BARRY S. FRANKLIN & ASSOCIATES      Secured         61,585.26           0.00       61,585.26      1,563.54        0.00
CITIBANK                            Unsecured             1.00           NA              NA            0.00       0.00
Credit One Bank                     Unsecured              NA            NA              NA            0.00       0.00
DEUTSCHE BANK NTL TRUST CO          Secured         86,802.00            NA              NA            0.00       0.00
ERC/Enhanced Recovery Corp          Unsecured           145.00           NA              NA            0.00       0.00
Expressauto                         Unsecured        8,271.00            NA              NA            0.00       0.00
Fannie Mae Mortgage Loan Company    Unsecured              NA            NA              NA            0.00       0.00
Freddie Mac Mortgage Loan Company   Unsecured              NA            NA              NA            0.00       0.00
Honorable Ariana Fajardo Orshan     Unsecured              NA            NA              NA            0.00       0.00
Honorable William P. Barr           Unsecured              NA            NA              NA            0.00       0.00
Internal Revenue Service            Unsecured              NA            NA              NA            0.00       0.00
LVNV FUNDING LLC                    Unsecured              NA           0.00        3,242.88           0.00       0.00
LVNV FUNDING LLC                    Unsecured              NA           0.00        5,587.55           0.00       0.00
LVNV FUNDING LLC                    Unsecured           556.00          0.00          949.32           0.00       0.00
LVNV FUNDING LLC                    Unsecured              NA           0.00        3,236.79           0.00       0.00
LVNV FUNDING LLC                    Unsecured              NA           0.00          967.78           0.00       0.00
LVNV FUNDING LLC                    Unsecured              NA           0.00        1,842.10           0.00       0.00
LVNV FUNDING LLC                    Unsecured              NA           0.00        3,021.00           0.00       0.00
LVNV FUNDING LLC                    Unsecured              NA           0.00        1,957.36           0.00       0.00
Mango Hill Condo Association #6     Secured                NA            NA              NA            0.00       0.00
MIDLAND CREDIT MGMT, INC            Unsecured              NA           0.00        1,486.50           0.00       0.00
Midland Funding                     Unsecured        1,520.00            NA              NA            0.00       0.00
Portfolio Recovery                  Unsecured           821.00           NA              NA            0.00       0.00
PRA, LLC                            Unsecured           486.00          0.00          451.46           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured           209.00          0.00          209.49           0.00       0.00
Synchrony Bank/TJX                  Unsecured              NA            NA              NA            0.00       0.00
WELLS FARGO BANK NA                 Unsecured              NA           0.00          862.89           0.00       0.00
Wells Fargo Jewelry Advantage       Unsecured           862.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
                Case 19-23952-LMI           Doc 37      Filed 12/29/20      Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $61,585.26          $1,563.54              $0.00
 TOTAL SECURED:                                          $61,585.26          $1,563.54              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,815.12               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $4,098.76
         Disbursements to Creditors                             $1,563.54

TOTAL DISBURSEMENTS :                                                                        $5,662.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/29/2020                             By:/s/ Nancy K. Neidich
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
